DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response to the Remarks and Amendments filed on the 2nd day of December, 2021. Currently claims 1-11, 13-16, and 18-20 are pending. Claims 12 and 17 have been cancelled. No claims are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20120046998 A1 to Staib et al. (hereinafter Staib) in view of U.S. Patent No 6968512 B1 to Rinebold et al. (hereinafter Rinebold).
Referring to Claims 1, 8, and 16, Staib discloses a method, system and non-transitory computer readable storage medium (see at least Staib: ¶ 38-39) comprising: 
monitoring, by a processing device, activity of a cluster of merchant systems comprising a first merchant system, wherein the activity relates to an updating of a data field of business listings of the cluster of merchant systems; 

Staib does not explicitly state that the monitoring, by a processing device, activity of a cluster of merchant systems comprising a first merchant system, wherein the activity relates to an updating of a data field of business listings of the cluster of merchant systems (further addressed below).
generating, by a processing device, in view of analytics based on the activity of the cluster of merchant systems and search activity of a plurality of user systems relating to a business listing associated with the first merchant systems, a rule defining a time period associated with updating of the data field of the business listing associated with the first merchant system; 
Specifically, Staib discloses monitoring, by processing device, the merchant system to determine an occurrence of an event corresponding to the rule (see at least Staib: ¶ 46-52). 
Specifically, Staib discloses receiving a response from the merchant system comprising an updated value corresponding to the data field of the business listing (see at least Staib: ¶ 29, 36, 58, and 81).
Staib discloses storing the updated value corresponding to the data field in an updated record associated with the business listing and transmitting at least a portion of the updated record to a business listing provider system (see at least Staib: ¶ 29, 36, 58, and 81). 
Staib discloses determining statistics (analytics) related to various activities of merchants but fails to explicitly state generating, by a processing device, in view of analytics based on the activity of the cluster of merchant systems and search activity of a plurality of user systems relating to a business listing associated with the first merchant systems, a rule defining a time period associated with updating of the data field of the business listing associated with the first merchant system (further addressed below).
monitoring, by the processing device, the first merchant system to determine an occurrence of an event corresponding to the rule and the data field, wherein the event comprises passage of the time period during which no update to the data field has been made by the first merchant system
Examiner notes that this limitation is further addressed below.
in response to the occurrence of the event, transmitting, by the processing device, a notification to the first merchant system, wherein the notification comprises a prompt to update a value stored in the data field of the business listing first merchant system ; 
Specifically, Staib discloses in response to the occurrence of the event, transmit a notification to the merchant system, wherein the notification includes a prompt to update a value stored in the data field of the business listing (see at least Staib: ¶ 48, 51 and 58).
Specifically, Staib discloses receiving a response from the merchant system comprising an updated value corresponding to the data field of the business listing (see at least Staib: ¶ 29, 36, 58, and 81).

receiving, by the processing device, a response from the merchant system comprising an updated value corresponding to the data field of the business listing of the first merchant system; 
Specifically, Staib discloses receiving a response from the merchant system comprising an updated value corresponding to the data field of the business listing (see at least Staib: ¶ 29, 36, 58, and 81).
Staib discloses storing the updated value corresponding to the data field in an updated record associated with the business listing and transmitting at least a portion of the updated record to a business listing provider system (see at least Staib: ¶ 29, 36, 58, and 81). Furthermore, the storage of information is further addressed by Staib (see at least Staib: ¶ 39, 42, 72, 76, 80, and 83-84).
causing, by the processing device, the updated value corresponding to the data field to be stored  in an updated record associated with the business listing; and 
transmitting, by the processing device, at least a portion of the updated record to a business listing provider system configured to maintain and display the business listing associated with the merchant system in response to a search query
Specifically, Staib discloses storing the updated value corresponding to the data field in an updated record associated with the business listing and transmitting at least a portion of the configured to maintain and display the business listing associated with the merchant system in response to a search query (see at least Staib: ¶ 29, 36, 58, 68, and 81). Furthermore, the storage of information is further addressed by Staib (see at least Staib: ¶ 39, 42, 72, 76, 80, and 83-84).
Staib does not explicitly state:
monitoring, by a processing device, activity of a cluster of merchant systems comprising a first merchant system, wherein the activity relates to an updating of a data field of business listings of the cluster of merchant systems
generating, by a processing device, in view of analytics based on the activity of the cluster of merchant systems and search activity of a plurality of user systems relating to a business listing associated with the first merchant systems, a rule defining a time period associated with updating of the data field of the business listing associated with the first merchant system
monitoring, by the processing device, the first merchant system to determine an occurrence of an event corresponding to the rule and the data field, wherein the event comprises passage of the time period during which no update to the data field has been made by the first merchant system
However, Rinebold, which talks about an on-line localized revenue generation system teaches it is known to monitor the activities of a plurality of merchants within the system wherein the activity related to the updating of data fields associated to a business listing of a particular merchant (see at least Rinebold: Col. 4 Line 7-19 and Claim 1).
Rinebold further discloses a method and system for generating by the system a view of analytics (statistics) based on the activity of the cluster and search activity of a plurality of users 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of monitoring activity such as inactivity of a business listing or merchant and updating the listing using the system (as disclosed by Rinebold) into the method and system for monitoring business listings via a computerized system where the system generates and transmits information related to business listings to merchants (as disclosed by Staib). One of ordinary skill in the art would have been motivated to incorporate the feature of monitoring activity such as inactivity of a business listing or merchant and updating the listing using the system because it would to enable quicker and substantially automated and on-line self posting, design, selectin, updating, and payment for listings, ads and coupons (see Rinebold: Abstract).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of monitoring activity such as inactivity of a business listing or merchant and updating the listing using the system (as disclosed by Rinebold) into the method and system for monitoring business listings via a computerized system where the system generates and transmits information related to business listings to merchants (as disclosed by Staib), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In See also MPEP § 2143(I)(A).

Referring to Claim 8, Staib discloses the additional claim language directed to a system comprising: a memory to store instructions; and a processing device operatively coupled to the memory, 
Staib discloses a memory to store instructions; and a processing device operatively coupled to the memory (see at least Staib: ¶ 38-39). Furthermore, the storage of information is further addressed by Staib (see at least Staib: ¶ 39, 42, 72, 76, 80, and 83-84).

Referring to Claim 2, The combination of Staib and Rinebold teaches the method of claim 1, Staib discloses further comprising: receiving, from the merchant system, one or more inputs identifying the data field and a time parameter corresponding to the rule; and generating the rule based on the one or more inputs (see at least Staib: ¶ 11, 35, 48, 56, 59, 69, 81, and 88-93).

Referring to Claim 3, The combination of Staib and Rinebold teaches the method of claim 1, Staib discloses further comprising generating, by the processing device, the rule, wherein the rule identifies the data field and a time parameter (see at least Staib: ¶15, 35, 39, 42-43, 46, 49-52, 56-66, and 81-83). 

Referring to Claim 4, The combination of Staib and Rinebold teaches the method of claim 3, Staib discloses wherein the time parameter comprises a time frame during which at least one of the notification or one or more follow-up notifications are to be transmitted to the merchant system (see at least Staib: ¶ 11, 35, 48, 56, 59, 69, 81, and 88-93).

Referring to Claim 5, The combination of Staib and Rinebold teaches the method of claim 4, Staib discloses wherein the time parameter comprises a frequency associated with transmitting the notification or the one or more follow-up notifications (see at least Staib: ¶ 11, 35, 48, 56, 59, 69, 81, and 88-93).

Referring to Claim 6, The combination of Staib and Rinebold teaches the method of claim 1, Staib discloses further comprising generating the rule based at least in part on search query activity associated with the first merchant system (see at least Staib: ¶ 68).

Referring to Claim 7, The combination of Staib and Rinebold teaches the method of claim 1, Staib discloses wherein the event comprises an expiration of a time period associated with updating the data field (see at least Staib: ¶ 11, 35, 48, 56, 59, 69, 81, and 88-93; see also see at least Staib: ¶ 29, 36, 58, and 81).

Referring to Claim 9, The combination of Staib and Rinebold teaches the system of claim 8, including wherein the activity comprises a set of data relating to updates to the data field by a plurality of third party systems in a cluster comprising the merchant system (see at least Staib: ¶ 68).

Referring to Claim 10, The combination of Staib and Rinebold teaches the system of claim 8, including wherein the activity comprises a set of data relating to updates to the data field by the merchant system (see at least Staib: ¶ 29, 36, 58, and 81).

Referring to Claim 11, The combination of Staib and Rinebold teaches the system of claim 8, including wherein the notification is transmitted to one or more devices associated with the merchant system (see at least Staib: ¶ 29, 36, 48, 51, 58, and 81).

Referring to Claim 13, The combination of Staib and Rinebold teaches the system of claim 12, including wherein the updated value comprises at least one of new data to complete the data field, a changed value for data corresponding to the data field, or additional data added to the data field (see at least Staib: ¶ 29, 36, 58, and 81).

Referring to Claim 14, The combination of Staib and Rinebold teaches the system of claim 12, including the processing device to execute the instructions to transmit at least a portion of the updated record to a business listing provider system (see at least Staib: ¶ 29, 36, 58, and 81).

Referring to Claim 15, The combination of Staib and Rinebold teaches the system of claim 14, including wherein the business listing provider system comprises at least one of a website associated with the merchant system or a third party search engine system (see at least Staib: ¶ 68).

Referring to Claim 16, The combination of Staib and Rinebold teaches a non-transitory computer readable storage medium having instructions that, if executed by a processing device, cause the processing device (see at least Staib: ¶ 38-39) to: 
track search activity of a plurality of user systems relating to a business listing associated with a merchant system; 
Specifically, Staib discloses track search activity of a plurality of user systems relating to a business listing associated with a merchant system (see at least Staib: ¶ 46-52).
generate, based on the search activity, a rule associated with a data field of the business listing of a merchant system;
Specifically, Staib discloses generate, based on the search activity, a rule associated with a data field of the business listing of a merchant system (see at least Staib: ¶ 48, 51 and 58).
transmit, based on execution of the rule, a notification to the merchant system, wherein the notification includes a prompt to update a value stored in the one or more data field of the business listing.
Specifically, Staib discloses transmit, based on execution of the rule, a notification to the merchant system, wherein the notification includes a prompt to update a value stored in the one or more data field of the business listing (see at least Staib: ¶ 29, 36, 58, and 81). Furthermore, 

Referring to Claim 18, The combination of Staib and Rinebold teaches the non-transitory computer readable storage medium of claim 17, including the processing device further to transmit the updated record to a business listing provider system (see at least Staib: ¶ 29, 36, 58, and 81).

Referring to Claim 19, The combination of Staib and Rinebold teaches the non-transitory computer readable storage medium of claim 16, including wherein the search activity associated with the data field satisfies a search activity condition (see at least Staib: ¶ 68).

Referring to Claim 20, The combination of Staib and Rinebold teaches the non-transitory computer readable storage medium of claim 19, including wherein the search activity condition comprises a first percentage of search activity associated with the data field exceeds a threshold value of a total search activity associated with the business listing (see at least Staib: ¶ 51, 57, 68, 81, and 86).

Response to Arguments
Applicant’s arguments, filed 11/30/2021, with respect to the rejection of Claims 1-20 under 101 have been have been fully considered and are persuasive.  Examiner notes that the claims are directed to a method and system for monitoring business activities using a processing device, the device applies specific rules to determine various analytics related to business listings, monitors inactivity of the merchant systems based on a specific time frame, and the system then updates the various business record based on the submitted updated information which amounts to a practical application. The rejections has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 under 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael Young/Examiner, Art Unit 3689